Exhibit 12 COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In Thousands, Except Ratios) Twelve months Twelve months Twelve months Three months Three months Ended Ended Ended Ended Ended March 31, December 31, December 31, March 31, March 31, 2009 2008 2007 2009 2008 Earnings: (1) Net income (2) $ 109,296 $ 111,136 $ 106,506 $ 56,173 $ 58,013 Income taxes 63,619 67,560 66,741 31,795 35,736 Equity in (income) losses of equity investees, net of distributions - Fixed Charges (See below) (3) 78,550 80,611 81,145 18,838 20,899 Less:Preferred stock dividend - Total adjusted earnings $ 251,465 $ 259,307 $ 254,392 $ 106,806 $ 114,648 Fixed charges: (3) Total interest expense $ 77,809 $ 79,877 $ 80,576 $ 18,753 $ 20,821 Interest component of rents 741 734 569 85 78 Preferred stock dividend - Total fixed charges $ 78,550 $ 80,611 $ 81,145 $ 18,838 $ 20,899 Ratio of earnings to fixed charges 3.2 3.2 3.1 5.7 5.5 1.
